Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ amendment filed 3/3/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to a Se content of 0.0001-0.0010 mass% as recited in claim 7.

It is noted, even if the amendment was entered, EP 2657355 A1 (Zaizen) in view of WO 2016/136095 A1 (Okubo) and further in view of US 2015/0357101 A1 (US101) would still meet the proposed claimed amendment recited in claim 7.
Specifically, US 101 teaches a steel slab having a chemical composition including C: not more than 0.005 mass %, Si: not more than 4 mass %, Mn: 0.03-2 mass %, P: not more than 0.2 mass %, S: not more than 0.004 mass %, Al: not more than 2 mass %, N: not more than 0.004 mass %, Se: not more than 0.0010 mass % and the balance being Fe and inevitable impurities (US 101, Abstract), wherein the amount of Se in the composition that the amount of Se in the composition is more preferably not more than 0.0005 mass% (US 101, [0040-0041]). As US 101 expressly teaches, Se is a harmful element which deteriorates the magnetic properties after the stress relief annealing, restricting the amount of Se to 0.001 mass% or less (US101, [0041]).


Applicant primarily argues:

“However, Zaizen's composition clearly does not contain Se in amounts that would overlap the claimed range. As an initial matter, Zaizen-2 teaches that Se is deliberately added to the composition (¶[0024]). In contrast, Zaizen does not disclose or suggest adding Se to the steel composition. Therefore, the amount of Se in Zaizen would be zero, which falls outside of the claimed range of "0.0001-0.0010 mass%." There is no evidence of record to show that Se would be present in Zaizen's composition in amounts that would overlap with the claimed range.
Additionally, the Office Action's rejection of the claimed range is contradictory. According to the Office Action's reasoning of minimizing the amount of Se, one skilled in the art would have maintained the amount of Se in Zaizen's steel composition at zero, as discussed during the interview. Because Zaizen-2 teaches that Se is detrimental to magnetic properties, one skilled in the art would not have had a reason or rationale to add Se to Zaizen to increase the amount of Se from zero to other values within the range of “not more than 0.001 mass%” disclosed in Zaizen-2. These deficiencies in Zaizen are not cured by any of the other applied references.”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
Zaizen does not explicitly teach a specific amount of Se but Zaizen also does not exclude having Se in the composition of the non-oriented electromagnetic steel sheet either. Specifically, Zaizen, paragraph [0029] discloses,
“In the non-oriented electrical steel sheet of the invention, the balance other than the above ingredients is Fe and incidental impurities. However, the addition of an ingredient other than the above ones is not refused within a scope not damaging the effect of the invention.”

Moreover, US101 expressly teaches, by restricting the amount of Se is limited to 0.0010 mass% or less in a composition in a steel slab, deterioration of the magnetic properties after the stress relief annealing can be avoided (US101, [0041]).   Therefore, it is the Examiner position that it would therefore be obvious to one of ordinary skill to have 0-0.001 mass% Se, including the presently claimed, in the composition of Zaizen in view of Okubo in order to maintain the See, Office Action pg. 11 mailed 12/22/2020.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


/D.M.C./Examiner, Art Unit 1732                    



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732